DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/01/2021, with respect to the objection and 112(b) rejections of claims 13 and 14, and their dependent claims, have been fully considered and are persuasive.  They have presently been withdrawn. 
However, the 112(b) rejections of claim 1 and 5, and their dependent claims, have not been addressed and remain, as outlined below.

Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10, 15, 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 15, and 22, the phrase "may" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 5, line 4 states “the inboard end” and “the outboard end”. Previously in claim 5 and parent claim 1, there are recitations of “the inboard end” and “the outboard end” that refer to either the actuator or the volume of space. It is unclear which component these recitations are meant to refer to. For examination purposes, they will be assumed to be referring to the volume of space.

All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-7, 10, 15, 18-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huynh, in view of Malcolm (US 3272090 A).
Re claim 1, Huynh discloses an aircraft (200) comprising a first wing on a starboard side and a second wing on a port side (214, each side), the first wing being substantially symmetrical to the second wing about a centreline of the aircraft (Fig. 2), wherein each of the first wing and the second wing comprises
a main body including load-bearing structure (Fig. 3, internal structure of 214),
a movable aerodynamic surface (215),
an actuator (320) which is an EHA or EHBA (Para 0050, “can include Electro-Hydrostatic Actuators (EHA)”) and attached to at least one part of the load-bearing structure of the main body of the wing (Fig. 3, 214), the actuator having an arm arranged to move the movable aerodynamic surface relative to the main body of the wing (Para 0026, “actuator 320 can be operably coupled between the control surface 215 and the wing 214 such that extension and retraction of the actuator 320 causes the control surface 215 to pivot about the hinge line 306”), and an input of power for powering movement of the mechanical output (Fig. 5, first fluid port 531; Para 0030), and wherein
the movable aerodynamic surface of the first wing is symmetrical to the movable aerodynamic surface of the second wing about the centreline of the aircraft (Fig. 2),
the location of the actuator of the first wing is symmetrical about the centreline to the location of the actuator of the second wing (Fig. 2),
the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the first wing is attached is symmetrical, about the centreline, to the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the second wing is attached (Fig. 3, 210 is representative of actuators 210 in Fig. 2, in both wings),
Fig. 3, 320 is representative of any actuator in either wing and therefore does not explicitly define an inboard and outboard end – examiner assumes this is the left wing and that the right side defines the inboard end and the left side defines the outboard end; the inboard and outboard ends are shown below, with the centre portion between them),
the location of the arm is in the region of the main centerline of the actuator (Fig. 5, piston rod 538, located in centre portion),
but fails to teach the specifics of the locations of the power ports.
However, Malcolm teaches an EHBA (electrical backup hydraulic actuator: Col 2, lines 26-28, “actuation using two independent electrical supply arrangements and two independent hydraulic supply arrangements”) for an aircraft wherein the power for powering movement of each actuator is provided, at least in part, by hydraulic power (lines 40 and 41 marked P) and, at least in part, by electric power (electrical source 22 and 23).
wherein the location of a hydraulic port (input for power line 40 and 41) for the hydraulic power and the location of an electric port (dashed line from 21) for the electric power are in the region of the main centerline of the actuator (Col 2, lines 34-37, “FIGURE 1 shows schematically a four-unit actuator which in practice will have the units symmetrically around an axis (as can be perceived from the scrap- view FIGURE 2) but which, for clarity, has been drawn as a flat development of the units unwrapped from their axis of symmetry”, given that the four units are symmetrically located as shown in Fig 2, rotating the actuator 45 degrees about a longitudinal axis would put the top and bottom units directly in line with the main centerline of the actuator), and
wherein the actuator of the first wing may be identical to the actuator of the second wing (The actuator of Malcom used in Huynh Fig. 2, in place of actuators 320, would all be identical).

Re claim 2, Huynh as modified discloses an aircraft according to claim 1, wherein each actuator includes an input for a control signal (Col 4, lines 48-49, “the output signal from the electrical means 21 to the servo-motors 19”, dashed line into 19) for controlling movement of the movable aerodynamic surface, the location of the input for the control signal being in the region of the centreline of the actuator (Fig. 1-2, input of signal from 21 into 19 is located in a central portion of the actuator).
Re claim 5, Huynh as modified discloses an aircraft according to claim 1, wherein the actuator of the first wing is disposed within a keep-out zone not occupied by other components or structure of the wing, the keep-out-zone having an inboard end, and outboard end, and is symmetrical about a central plane midway between the inboard end and the outboard end (Fig. 3, space occupied by actuator 320 is symmetrical between outboard and inboard end). 
Re claim 6, Huynh as modified discloses an aircraft according to claim 1, wherein the mechanical output of the actuator comprises an arm arranged to push or pull the movable aerodynamic surface (Malcolm: arm 28).
Re claim 7, Huynh as modified discloses an aircraft according to claim 1, wherein the movable aerodynamic surface is a spoiler (Para 0003, “can include… spoilers”).
Re claim 10, Huynh as modified discloses an aircraft according to claim 1, but fails to explicitly state that the actuator has a mass of between 10 kg and 50 kg, and the maximum force that can be generated by the actuator is between 500 N and 10 kN.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose those ranges for mass and maximum force, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would have been motivated to choose these ranges to meet aircraft design and sizing criteria in order to provide an actuator with an appropriate control force.
Re claim 15, Huynh discloses a method (method steps implied) of designing and manufacturing port and starboard aircraft wings (214) for an aircraft (200), each wing comprising one or more movable surfaces (215) and one or more actuators (210) for moving the movable surfaces, wherein the method comprises the following steps:
designing a first wing including designing the shape and composition of structures in the wing for handling loads, and designing the shape, configuration and kinematics of the movable surfaces (Figs. 2 and 3 show internal structure, shape, and configuration),
integrating into the design process all of the following:
(a) the location of an actuator (320) for moving at least one of the movable surfaces (215),
(b) the mounting of that actuator in relation to the structures in the wing for handling loads (Fig. 3),
(c) the connection of the actuator to the at least one of the movable surfaces (Fig. 3 and 4A-4C), and
(d) the design of the actuator, 
Figs. 2 and 3, actuator 210, along with its mounting and connection, is mirrored in each wing) and
such that the same design of actuator can be used for the actuator in the port wing as is used in the starboard wing (Fig. 2-3, 320 in both wings);
the method then comprising a step of manufacturing one or both of (a) the wings (214) of the aircraft and (b) the actuators (320) for the wings of the aircraft.
each actuator has an outboard end, an inboard end, and a main centerline which is located midway between the outboard end and the inboard end (Fig. 3, 320 is representative of any actuator in either wing and therefore does not explicitly define an inboard and outboard end – examiner assumes this is the left wing and that the right side defines the inboard end and the left side defines the outboard end; the inboard and outboard ends are shown below, with the centre portion between them),
the location of the arm is in the region of the main centerline of the actuator (Fig. 5, piston rod 538, located in centre portion),
but fails to teach the specifics of the locations of the power ports.
However, Malcolm teaches an EHBA (electrical backup hydraulic actuator: Col 2, lines 26-28, “actuation using two independent electrical supply arrangements and two independent hydraulic supply arrangements”) for an aircraft wherein the power for powering movement of each actuator is provided, at least in part, by hydraulic power (lines 40 and 41 marked P) and, at least in part, by electric power (electrical source 22 and 23).
wherein the location of a hydraulic port (input for power line 40 and 41) for the hydraulic power and the location of an electric port (dashed line from 21) for the electric power are in the region Col 2, lines 34-37, “FIGURE 1 shows schematically a four-unit actuator which in practice will have the units symmetrically around an axis (as can be perceived from the scrap- view FIGURE 2) but which, for clarity, has been drawn as a flat development of the units unwrapped from their axis of symmetry”, given that the four units are symmetrically located as shown in Fig 2, rotating the actuator 45 degrees about a longitudinal axis would put the top and bottom units directly in line with the main centerline of the actuator), and
wherein the actuator of the first wing may be identical to the actuator of the second wing (the actuator of Malcom used in Huynh Fig. 2, in place of actuators 320, would all be identical).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Huynh by using the actuator of Malcom in place of the actuator in Huynh. One of ordinary skill in the art would have been motivated to make this modification since it would have been a simple substitution of one known element (aircraft actuator with hydraulic and electric inputs) for another (symmetric aircraft actuator with hydraulic and electric inputs) to produce predictable results (actuating a control surface with back-up power), as well as to provide an actuator that can be placed in either wing in any orientation for ease of system integration and servicing.
Re claim 18, Huynh as modified discloses an aircraft according to claim 1, wherein hydraulic port and the electric port are located proximate to the main centerline of the actuator (proximate is not defined in the spec so it is interpreted that “proximate to” is met by the previous limitation of “in the region of”).
Re claim 19, Huynh as modified discloses an aircraft according to claim 18, wherein one of the hydraulic port and the electric port is located to one side of the main centerline of the actuator, and the other of the hydraulic port and the electric port is located on the opposite side of the main centerline of the actuator (Malcolm: the four unit actuator shown from one end in Fig. 2 may be rotated about the longitudinal axis and placed so that the hydraulic port is on one side of the main centreline and an electric port is on the other side).
Re claim 22, Huynh as modified discloses an aircraft (200) comprising a first wing on a starboard side and a second wing on a port side (214, each side), the first wing being substantially symmetrical to the second wing about a centreline of the aircraft (Fig. 2), wherein each of the first wing and the second wing comprises
a main body including load-bearing structure (Fig. 3, internal structure of 214),
a movable aerodynamic surface (215),
an actuator (320) which is an EHA or EHBA (Para 0050, “can include Electro-Hydrostatic Actuators (EHA)”) and attached to at least one part of the load-bearing structure of the main body of the wing (Fig. 3, 214), the actuator having an arm arranged to move the movable aerodynamic surface relative to the main body of the wing (Para 0026, “actuator 320 can be operably coupled between the control surface 215 and the wing 214 such that extension and retraction of the actuator 320 causes the control surface 215 to pivot about the hinge line 306”), and an input of power for powering movement of the mechanical output (Fig. 5, first fluid port 531; Para 0030), and wherein
the movable aerodynamic surface of the first wing is symmetrical to the movable aerodynamic surface of the second wing about the centreline of the aircraft (Fig. 2),
the location of the actuator of the first wing is symmetrical about the centreline to the location of the actuator of the second wing (Fig. 2),
the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the first wing is attached is symmetrical, about the centreline, to the location of the part of the load-bearing structure of the main body of the wing to which the actuator of the second wing is attached (Fig. 3, 210 is representative of actuators 210 in Fig. 2, in both wings),
Fig. 2, same actuator 320 used in both wings).
But fails to disclose the specifics of the locations of the power ports.
However, Malcolm teaches an EHBA (electrical backup hydraulic actuator: Col 2, lines 26-28, “actuation using two independent electrical supply arrangements and two independent hydraulic supply arrangements”) for an aircraft wherein each actuator has an outboard end, an inboard end, and a casing having a main portion (output block 28) and a secondary portion (sleeves 29) which is located between the outboard end and the inboard end, the casing is substantially symmetrical about a plane extending through a main centerline of the casing,
the location of the arm is at the main portion of the actuator and aligned along the main centerline,
wherein the power for powering movement of each actuator is provided, at least in part, by hydraulic power and, at least in part, by electric power,
wherein the location of a hydraulic port (input for power line 40 and 41) for the hydraulic power and the location of an electric port (dashed line from 21) for the electric power are symmetrically positioned relative to the main centerline at the main portion of the actuator (Fig. 2, each of the four units is identical and symmetrically placed around the central axis, each unit with its own inputs for the hydraulic port and the electric port – therefore the hydraulic ports and electric ports would also be symmetrically placed relative to the others).
If applicant disagrees that the ports are symmetrically positioned then it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the hydraulic port and electric port symmetrically positioned relative to the main centerline, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. Additionally, it would simplify manufacturing and servicing.
Re claim 23, Huynh as modified discloses an aircraft according to claim 22, wherein the actuator of the first wing is substantially identical to, and arranged the same way up as, the actuator of the second wing (Figs. 2-3).

Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as resolving the 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:
For claim 20, Malcolm teaches an electro-hydraulic actuator that has symmetry with regards to the four units it comprises. However, it does not show exactly where the inputs are located in proximity to a mid-plane of the actuator and does not specify that they are “within a central region extending from the mid-plane of the actuator by a distance of 10% of the length of the actuator”.
Claim 21 would be allowable as it is dependent on claim 20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        




/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642